UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                          _______________________

                               No. 98-21115
                             No. H-98-CV-2009
                             Summary Calendar
                         _______________________

                          FREDDIE LEE MCKENZIE,

                                                      Plaintiff-Appellant,

                                   versus

                    GARY L. JOHNSON, DIRECTOR,
  TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
          MORRIS JONES, M. HUNT, Officer; OFFICER NESS;
              G. WILSON, Lieutenant; J. S. FERNALD;
                    KENT RAMSEY; T. R. CARTER,

                                                   Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________

                            December 14, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.*

PER CURIAM:

           As   the    district   court   correctly    put   it,   appellant

McKenzie contends that strip searches in the presence of female

guards violate his constitutional rights, i.e. those amendments

that embody his right to privacy.         The court dismissed his case as

frivolous, citing a decision in which this court held that strip

searches of male inmates in the presence of female guards do not

under certain circumstances violate the Constitution.              Letcher v.




      *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Turner, 968 F.2d 508, 510 (5th Cir. 1992).            We affirm on a narrower

ground.

            McKenzie’s complaint and supporting documentation make

clear that his privacy was not violated by a strip search in the

presence of the female guard on June 12, 1997.           Although ordered to

strip, he refused to do so except in private, and his refusal

persisted long enough that the female guard was no longer present

when the search was finally conducted.                Instead, McKenzie was

subjected to prison discipline for not complying with the guards’

order promptly.

            McKenzie’s      complaint   thus    can   not   urge   a    specific

violation of his privacy rights. Instead, it challenges the prison

policy that, he says, always permits strip searches to be conducted

in the presence of female guards.1

            Whether    or    not   McKenzie’s      interpretation        of   the

regulation is correct, he has no standing to pursue this issue.

First, as noted, his eventual strip search was not carried out in

the presence of a female officer.           Second, at the conclusion of his

grievance proceeding, prison officials concluded that McKenzie

refused the order to strip even after the female officer had left

the area.    His discipline was therefore based on refusal to obey

the order whether or not a female officer was present.                 He was not

directly injured by the prison’s strip search policy, and he cannot

state a claim for relief against that policy here.



      1
            McKenzie’s case is obviously distinguishable from Moore v. Carwell,
168 F.3d 234, 235 (5th Cir. 1999), in which we held that Fourth Amendment rights
might be violated if a female unnecessarily strip-searched him.

                                        2
            For   these   reasons,   the   district   court   judgment   is

AFFIRMED.




                                     3